Citation Nr: 1102443	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for left homonymous 
hemianopsia, including as secondary to service-connected 
disabilities.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont dated in August 2006 and a September 2009.  

The Veteran testified at a hearing before the Board in May 2010.  
At that time he indicated that he had been treated at VA.  
Additional VA treatment reports were submitted with a waiver of 
consideration by the agency of original jurisdiction (AOJ).  

The issue of entitlement to TDIU is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left homonymous hemianopsia is not shown to be 
related to his military service, or due to any service-connected 
disability.

2.  Service connection for hypertension was denied by an April 
2002 rating decision.  The Veteran was notified of that decision 
in April 2002, but did not appeal the denial.

3.  The evidence received since the April 2002 rating decision is 
not new and does not raise a reasonable possibility of 
substantiating the underlying claim of service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The Veteran does not have left homonymous hemianopsia that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).  

2.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for hypertension has not been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2006, March 2006, June 
2006, and April 2008; rating decisions in August 2006 and 
September 2009; and a statement of the case in March 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decisions.  
VA made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised in the June 2006 correspondence that his 
claim for hypertension was previously denied because hypertension 
was not found to be directly related to diabetes and that new and 
material evidence was required to reopen a previously denied 
claim.  The correspondence also included the elements necessary 
to establish service connection on a direct and secondary basis.  
That document satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2006 letter 
told the Veteran what constitutes new and material evidence and 
also advised him of the reason for the previous denial of his 
claim and what evidence was needed in order to be considered new 
and material.  The Veteran has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2009 supplemental statement of the case (for the 
hypertension issue) and the December 2009 statement of the case 
(for the left eye disability issue).  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the left eye 
disability claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency in 
the notice to the Veteran or the timing of the notice it is 
harmless error because the appellant had a meaningful opportunity 
to participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation is 
competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is 
warranted for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2010).  That includes any increase in disability that is 
proximately due to or the result of a service-connected disease 
of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records do not show complaints, 
findings, or treatment for any left eye disability.  

At a July 2006 VA social and industrial survey examination, the 
examiner noted that the Veteran's medical records showed that he 
had a stroke due to an arteriovenous malformation (AVM) with 
resulting vision loss.  The examiner concluded that it appeared 
that the Veteran's stroke was temporally related to his service-
connected diabetes mellitus and heart disease, but it was not 
clear whether it was causally related.  

At a February 2008 VA eye examination the Veteran was noted to 
have suffered an intracranial hemorrhage from an AVM followed by 
some stereotactic surgery in May 1995.  The examiner reported 
that subsequent to the hemorrhage and surgery, the Veteran lost 
the left visual field of vision as diagnosed by the diagnosis of 
left homonymous hemianopsia.  The examiner reviewed the claims 
file and noted the request to determine whether the existence of 
the AVM, the associated bleeding, or anything related to the AVM 
was related to, due to, or derived from the Veteran's service-
connected arteriosclerotic heart disease or diabetes mellitus.  
The examiner reported that the medical evidence of record 
included no opinions from any of the Veteran's treating 
physicians which indicated that the service-connected 
disabilities contributed to the AVM or affected the way the AVM 
bled or progressed.  The examiner reviewed medical literature and 
could not find any connection between the service-connected 
conditions and the AVM.  The examiner noted that there was not a 
lot known about why AVMs bleed.  The examiner stated that while 
it was impossible to say with certainty that the Veteran's 
service-connected disabilities could not have contributed to the 
AVM, there was no evidence to suggest that there was a connection 
and he opined that the bleed or progression to bleeding was most 
likely not (less than a 50/50 probability) caused by either of 
the Veteran's service-connected disabilities.  

VA outpatient treatment reports dated from November 1996 to April 
2010 show that in a September 2008 entry, the Veteran was 
diagnosed with left homonymous hemianopsia secondary to a 
cerebral hemorrhage in May 1995.  The Veteran's treating 
physician submitted a letter dated in April 2007 and reported 
that the Veteran suffered a cerebral hemorrhage in 1995 and was 
left with debilitating short-term memory deficits and a left 
homonymous hemianopsia.   

At a hearing before the Board in May 2010, the Veteran testified 
that his physicians had related his eye disability to his 
cerebral hemorrhage and that his service-connected diabetes and 
heart issues all combined to cause his problems.  The Veteran 
reported that he was diagnosed with diabetes, suffered a 
myocardial infarction, and a few months later suffered a cerebral 
hemorrhage.  

In considering the evidence of record and the laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for left homonymous hemianopsia.  The 
Veteran's service medical records do not document any complaints, 
findings, or treatment for any eye disabilities.  Moreover, the 
Veteran has not indicated that his left homonymous hemianopsia is 
directly related to his military service.  The competent medical 
evidence of record shows that the Veteran suffered a cerebral 
hemorrhage with subsequent development of left homonymous 
hemianopsia.  The July 2006 VA examiner indicated that the 
Veteran's stroke was temporally related to his service-connected 
diabetes mellitus and heart disease but  it was not clear whether 
it was causally related.  That examiner provided no rationale for 
the opinion, which does not establish that it was at least as 
likely as not that the stroke was related to any service-
connected disability.  The February 2008 VA examiner concluded 
that the Veteran's cerebral hemorrhage was most likely not (less 
than a 50/50 probability) caused by either the Veteran's service-
connected coronary artery disease or diabetes mellitus.  The 
February 2008 VA examiner reviewed the Veteran's medical records 
and medical literature prior to rendering that opinion and 
provided a complete rationale for the opinion.  The July 2006 
examiner did not provide any basis for the conclusion that the 
Veteran's stroke was temporally related to his service-connected 
diabetes mellitus and heart disease nor did that examiner 
definitively find a causal relationship.  In the absence of a 
competent medical opinion that the Veteran's left homonymous 
hemianopsia is caused or aggravated by service-connected 
disabilities, service connection must be denied.  

The Board acknowledges the Veteran's contention that he currently 
has left homonymous hemianopsia as a result of his service-
connected disabilities.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a 
lay person has not been shown to be capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  While he is competent to report 
symptomatology related to his claimed eye disability and his 
testimony in that regard is entitled to some probative weight, he 
is not competent to provide an opinion on the etiology of the eye 
disorder.  The competent medical evidence shows that the 
Veteran's left homonymous hemianopsia is not etiologically 
related to his military service or to service-connected 
disabilities.  The Board ultimately finds the competent medical 
evidence to be more persuasive than the Veteran's lay contentions 
as to the etiology of his claimed left homonymous hemianopsia.    

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's left homonymous 
hemianopsia was incurred in service or caused or aggravated 
thereby or is related to a service-connected disability.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).




New and Material Evidence

The Veteran originally submitted a claim of entitlement to 
service connection for hypertension, claimed secondary to 
service-connected diabetes mellitus, in August 2001.  The claim 
was denied by the RO in April 2002.  Notice of the denial and 
notice of appellate rights were provided that same month.  The 
Veteran did not initiate an appeal and the RO's decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  As a result, service connection for a 
hypertension may now be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of 
the last final disallowance of the claim.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

A claim of entitlement to service connection for hypertension was 
last denied in an April 2002 rating decision.  The evidence of 
record at the time of the April 2002 rating decision consisted of 
the Veteran's service medical records; VA outpatient treatment 
reports dated from November 1996 to January 2002; VA examination 
reports dated in August 1985, January 1997, March 1999, and March 
2002; and letters from the Vet Center dated in July 1985 and July 
1999.

The service medical records do not show any complaints, findings, 
or treatment for hypertension.  The Veteran denied high or low 
blood pressure on a report of medical history form prepared in 
conjunction with his March 1968 separation examination and his 
heart and vascular system examinations were normal.  His blood 
pressure was 122/80 sitting, 126/80 recumbent, and 124/82 
standing..  

The VA outpatient treatment reports show a diagnosis of 
hypertension.   

VA examinations dated in August 1985, January 1997, and March 
1999 are unrelated to hypertension.  Several of the reports note 
hypertension as part of the Veteran's medical history.  

The March 2002 VA examination report shows that the examiner 
reviewed the Veteran's medical records and determined that he was 
diagnosed with hypertension in November 1994.  The examiner 
opined that it was unlikely that the Veteran's hypertension was 
directly related to the development of his diabetes.  

The letters from the Vet Center are unrelated to the issue on 
appeal.  

The RO denied the claim in April 2002.  The RO determined that 
the Veteran's hypertension was not directly related to the 
development of diabetes.  

The Veteran submitted an application to reopen his claim of 
service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, in February 2006.  The 
evidence received since the February 2006 rating decision 
consists of VA outpatient treatment reports dated since January 
2002; VA examination reports dated in July 2006 and February 
2008; a letter from the Vet Center dated in January 2006; and the 
Veteran's testimony from a May 2010 Board hearing.  

The medical evidence listed above is new in that it was not of 
record before; however, the Board finds that it is not material.  
The VA outpatient treatment reports show a diagnosis of 
hypertension and the letters from the Vet Center are unrelated to 
hypertension.  

The VA examination reports are new in that they were not of 
record at the time of the previous denial.  However, they are not 
material.  The records do not contain any opinion relating the 
current hypertension to service.  The fact that the Veteran was 
diagnosed with hypertension was known at the time of the previous 
denial, thus evidence demonstrating a current diagnosis of 
hypertension is cumulative.  

The Veteran's testimony from the May 2010 Board hearing is new in 
that it was not of record before.  However, the Board finds that 
testimony is not material.  The Veteran testified that he could 
not recall whether any of his doctors had related his 
hypertension to his service-connected disabilities.  

In summary, the evidence submitted since the April 2002 rating 
decision falls short of raising a reasonable possibility of 
substantiating the claim.  To create a reasonable possibility of 
substantiating a claim of service connection for hypertension on 
a secondary basis, there must be some new evidence that that 
condition was caused or aggravated by a service-connected 
disability.  Without some new evidence tending to show that the 
Veteran's hypertension was caused or aggravated by his service-
connected diabetes mellitus, the claim of entitlement to service 
connection for hypertension cannot be reopened.  Thus, in the 
absence of new and material evidence in this case, the Veteran's 
claim is not reopened.




ORDER

Entitlement to service connection for left homonymous 
hemianopsia, including as due to service-connected disabilities 
is denied.

The application to reopen a claim of entitlement to service 
connection for hypertension is denied.


REMAND

A review of the claims file shows that a remand is necessary 
before a decision on the merits of the claim for TDIU can be 
adjudicated.  

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Benefits based on 
individual unemployability are granted when it is established 
that the service-connected disabilities are so severe, standing 
alone, as to prevent the Veteran from securing or following 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are two 
or more such disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2010).  

In this case, service connection is in effect for coronary artery 
disease (CAD), rated as 60 percent disabling; and type 2 diabetes 
mellitus, rated as 20 percent disabling.  

The Veteran was afforded a VA social and industrial survey 
examination in July 2006.  At that time the examiner performed a 
physical examination and indicated that the Veteran retired due 
to vision problems.  The examiner noted that he had a stroke with 
resulting vision loss and it appeared that his functional 
impairments were not due to his service-connected disabilities.  
The examiner noted that the Veteran's PTSD appeared to have an 
impact on his social functioning.  The examiner concluded that it 
appeared that the Veteran's stroke was temporally related to his 
service-connected diabetes mellitus and heart disease, but it was 
not clear whether it was causally related.  The examiner did not 
specifically provide an opinion as to whether either of the 
Veteran's service-connected disabilities precluded him from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
Consequently, another VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination in order to 
obtain an opinion regarding the impact of 
the Veteran's service-connected coronary 
artery disease and diabetes mellitus on his 
ability to obtain and retain employment.  
The claims folder should be reviewed by the 
examiner, and the examination report should 
note that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all clinical evidence of 
record.  Specifically, the examiner should 
assess the status of the Veteran's 
currently service-connected coronary artery 
disease and diabetes mellitus, without 
consideration of any nonservice-connected 
disabilities, and indicate whether those 
service-connected disabilities, without 
consideration of any nonservice-connected 
disability, render him unable to secure or 
follow a substantially gainful occupation.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


